NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted July 22, 2016* 
                                  Decided July 22, 2016 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐3573 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Northern District of Indiana, 
                                                 Fort Wayne Division. 
      v.                                          
                                                 No. 1:06‐CR‐23‐001 
MARLYN JERMAINE BARNES,                           
      Defendant‐Appellant.                       Theresa L. Springmann, 
                                                 Judge. 
 
                                        O R D E R 

       Marlyn Barnes was sentenced to 292 months’ imprisonment for conspiring to 
possess with intent to distribute more than five kilograms of cocaine, 21 U.S.C. §§ 846, 
841(a). See United States v. Barnes, 660 F.3d 1000, 1002 (7th Cir. 2011) (affirming Barnes’s 
sentence). In September 2015, he asked the district court for a lawyer’s help with filing a 
motion under 18 U.S.C. § 3582(c)(2) for a sentence reduction based on the retroactive 
application of Amendment 782 to the federal sentencing guidelines. A federal public 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3573                                                                       Page 2 
 
defender entered an appearance on Barnes’s behalf and filed an unopposed motion 
requesting a 58‐month reduction in his sentence. The district court granted the motion 
and entered an order lowering Barnes’s sentence to 234 months. 

       Not satisfied with the new sentence, Barnes a week later asked the court for an 
extension of time to file a pro se motion “raising specific mitigating factors” not 
presented by his lawyer. (He did not specify what those factors were.) The court denied 
the extension. Barnes disregarded the court’s ruling and, a month after the district court 
had entered the order lowering his sentence, filed a motion seeking a further reduction 
under Amendment 782. The court denied that motion as well, and Barnes filed a notice 
of appeal nine days later.  

       Barnes advances several arguments as to why the district court should have 
granted him a greater reduction in sentence, but none of them warrants discussion. We 
may not review the district court’s order reducing the sentence because Barnes filed his 
notice of appeal more than a month after that order was entered—too late to serve as the 
basis of an appeal from the order. See FED. R. APP. P. 4(b)(1)(A) (providing that notice of 
appeal must be filed within 14 days of the order being appealed). No exception to the 
14‐day limit applies here: Barnes did not seek an extension of time to file an appeal, 
FED. R. APP. P. 4(b)(4), nor did he file a motion within the 14‐day window that would 
have suspended the time for taking an appeal, see FED. R. APP. P. 4(b)(3); United States v. 
Beard, 745 F.3d 288, 291 (7th Cir. 2014). And although the 14‐day limit for filing a notice of 
appeal under Rule 4(b) is not jurisdictional, we must adhere to the time limit where, as 
here, the appellee asks us to do so. United States v. Rollins, 607 F.3d 500, 501 (7th Cir. 2010). 

       Barnes’s challenge to the district court’s denial of his pro se motion seeking a 
reduction based on Amendment 782 likewise fails. His filing was a successive motion 
under § 3582(c)(2) and was therefore properly denied because § 3582(c)(2) allows only 
one sentence‐reduction motion per retroactive change to the guidelines. See United States 
v. Redd, 630 F.3d 649, 651 (7th Cir. 2011). 

                                                                                   AFFIRMED.